Citation Nr: 0335742	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania




THE ISSUE

Whether an application for service disabled veterans' 
insurance (RH) under the provisions of 38 U.S.C.A. § 1922 was 
timely filed.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service








ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1970, September 1973 to January 1974, December 1985 
to August 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the RO&IC.  



FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO in Atlanta, 
Georgia granted service connection for cervical spine and low 
back disabilities and assigned evaluations of 30 and 20 
percent, respectively.  The veteran was notified of that 
award in August 1997.  

2.  In May 2002 the veteran filed an application for RH 
Insurance under 38 U.S.C.A. § 1922(a).  

3.  The veteran's application for RH insurance was not 
received within two years of the August 1997 notice to him 
that he had been granted service connection for spine 
disabilities at compensable evaluations.  

4.  The veteran is not shown to have been incompetent at any 
time since August 1997.  



CONCLUSION OF LAW

A timely application for RH insurance not having been filed, 
the requirements for RH insurance have not been met.  
38 U.S.C.A. §§ 1922, 5103, 5103A, 5107 (West Supp. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the veteran filed a timely application for RH insurance.  
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
certain cases involving the waiver of recovery of overpayment 
claims, pointing out that the statute at issue in such cases 
was not found Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  

As well, the statute at issue in this matter is not found in 
Chapter 51 (rather, in Chapter 19).  

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in September 2002 which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  

The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist and notify the veteran, 
regardless of the applicability of VCAA, has been met.  

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and applies in 
writing for such insurance within two years of the date 
service connection was granted.  If an applicant is shown by 
the evidence to have been mentally incompetent during any 
part of the two-year eligibility period, however, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including entering into 
contracts; and, where there is a reasonable doubt as to 
whether a person is competent, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353 (2003).  

The Board, having carefully reviewed the evidence of record, 
finds that the veteran is legally precluded from receipt of 
RH insurance, as he did not timely file a claim for such 
insurance.  The reasons are explained hereinbelow.  

Specifically, in August 1997, service connection was 
established for a cervical spine disability and a low back 
disability, with compensable evaluations of 30 and 20 percent 
assigned, respectively; the Atlanta RO informed the veteran 
of the award in a letter sent that same month.  

The veteran's application for insurance was received in May 
2002, almost five years after the August 1997 notice from the 
RO regarding the grant of service connection.  

The veteran asserts that he actually submitted an application 
in June 1999 but that for reasons unbeknownst to him the 
RO&IC did not have a copy of the application.  

During the course of this appeal, the veteran has submitted a 
photostatic copy of an application for RH insurance with the 
date June 14, 1999 written next to his signature.  He states 
that he exercised his responsibility in mailing the form in a 
timely fashion and should not be penalized because of an 
administrative error on the part of the RO&IC.  

The Board notes that, in his September 2002 Substantive 
Appeal, he also stated that the were "mitigating 
circumstances in the form of [his] mental and physical 
condition when the initial submission was made [in June 
1999]."  

The evidence of record does not support the veteran's claim 
that a timely RH insurance application was submitted.  To 
find otherwise would require the Board to engage in 
speculation.  

While it is unfortunate that the veteran may think that such 
an application was sent in and received by the RO&IC, the 
bottom line is that, according to the record, an application 
was not received within the two year time limit set out in 
the applicable law.  38 U.S.C.A. § 1922 (West Supp. 2002).  
There is no competent evidence to support these assertions.  

To the extent that the veteran is alternatively arguing (in 
his substantive appeal) that he was not competent to file a 
claim within the two years following the August 1997 RO 
decision, the Board notes that, while service connection is 
also in effect for major depression (granted by the RO in May 
1999, effective April 1997), there is no indication that the 
veteran was mentally incompetent at any time from August 1997 
and the two years thereafter.  

In this regard, the Board notes that medical records reflect 
that while he was treated for major depression during this 
period, there was no finding made that he was incompetent.  

In fact, in June 1997, the veteran was noted by a VA examiner 
to be competent, and in December 1997, while hospitalized for 
insomnia and depression, he was noted to not be suffering 
from any psychotic features, his judgment was good, and his 
insight fair.  

Finally, outpatient treatment records dated from February to 
August 1999 reflect ongoing treatment for major depression 
but there is no indication whatsoever that the veteran was 
unable to handle his own affairs or the like.   

The Board points out that, along these lines, it is 
significant that, during the relevant time period, the 
veteran, on his own, continued to prosecute several claims 
with the RO, to include service connection for the major 
depression as well as several other disabilities, increased 
ratings for his service-connected back disabilities, and 
entitlement to a clothing allowance, among other things.  

As well, he provided detailed testimony with respect to 
several claims at an RO hearing in March 1999.  

In sum, the Board finds that there is no evidence of record 
that this veteran was incompetent at any time between August 
1997 and August 1999, when he would have been eligible to 
apply for RH insurance.  

Although service connection is/was in effect for major 
depression (at a 30 percent evaluation), the impairment 
caused by that disability does not equate to mental 
incompetency within the meaning of the applicable 
regulations.  38 C.F.R. § 3.353 (2003).  

Accordingly, the Board finds that the veteran did not submit 
the application for RH insurance within two years of August 
1997, when service connection was established and compensable 
evaluations assigned.  The Board also finds no basis to toll 
the two-year statutory requirement that the veteran file a 
claim for RH insurance within two years of being granted 
service connection for a disability at a compensable level.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, the law precludes eligibility for RH 
insurance.  



ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



